Citation Nr: 0814689	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  95-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for service-connected residuals of left shoulder dislocation, 
prior to August 1, 1996.  

2.  Entitlement to a disability rating higher than 30 percent 
for service-connected residuals of left shoulder dislocation, 
from August 1, 1996.  

3.  Entitlement to a temporary total convalescence rating for 
service-connected residuals of left shoulder dislocation 
beyond January 31, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript is associated with the claims file.  

This claim was previously before the Board in September 2003 
and June 2005, at which time the Board determined that 
additional development was necessary, and remanded.  All 
requested development has been completed and the veteran's 
appeal is now properly before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  Prior to August 1, 1996, the competent and probative 
evidence shows the veteran's service-connected residuals of 
left shoulder dislocation were characterized by limitation of 
motion with minimal degenerative changes in the gleno-humeral 
joint.  There was no evidence of a rotator cuff tear or 
dislocation and the relationship between the veteran's left 
humeral head and glenoid was well-maintained.  

2.  From August 1, 1996, the competent and probative evidence 
shows the veteran's service-connected residuals of left 
shoulder dislocation were characterized by degenerative 
changes with recurrent dislocations, marked muscle atrophy in 
the anterior deltoid and pectoralis region and complaints of 
painful motion.  The veteran's humeral head and glenoid fossa 
are intact with no evidence of fibrous union, nonunion, or 
loss of the humeral head.  The veteran has two scars on his 
left shoulder, measuring 18 and 12 cms, which are nontender 
and are not adherent to deep tissue.  

3.  As of February 1, 2001, the veteran's service-connected 
left shoulder disability presents an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  

4.  The competent and probative evidence shows the veteran 
underwent surgery on his service-connected left shoulder 
disability on November 21, 2000, and required convalescence 
and rehabilitation for six months thereafter.  


CONCLUSIONS OF LAW

1.  Prior to August 1, 1996, the schedular criteria for a 
disability rating in excess of 20 percent for service-
connected residuals of left shoulder dislocation have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).

2.  As of August 1, 1996, the schedular criteria for a 
disability rating in excess of 30 percent for service-
connected residuals of left shoulder dislocation have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).

3.  As of February 1, 2001, the veteran's disability 
associated with his service-connected residuals of left 
shoulder dislocation presents an unusual disability picture 
so as to render impractical the application of the regular 
schedular standards and to warrant an extra-schedular 10 
percent increase.  38 C.F.R. § 3.321(b) (2007); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. 
App. 94-96 (1996).

4.  A temporary total rating of 100 percent for convalescence 
is assigned from August 1, 2000, to June 30, 2001, for 
service-connected residuals of left shoulder dislocation.  
38 C.F.R. § 4.30 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to the initial decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

As noted, in Pelegrini, supra, the Court held, in part, that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
the RO has provided the appellant with content complying 
notice and proper subsequent VA process.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in July 2004 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  The Board also notes the RO 
has not provided the veteran with adequate notice which 
complies with the Court's decision in Dingess v. Nicholson.  
We find, however, that the notice errors did not affect the 
essential fairness of the adjudication because the July 2004 
letter, together with the substantial development of the 
veteran's claim before and after providing notice, rendered 
the notice errors non-prejudicial.  In this regard, the Board 
notes that, while the July 2004 letter did not specifically 
conform to the requirements provided in Vazquez-Flores or 
Dingess, supra, the veteran was advised of his opportunities 
to submit additional evidence and was informed that, at a 
minimum, he needed to submit evidence showing his service-
connected disability had increased in severity.  




Subsequently, SSOCs dated in October 2004, April 2006, and 
September 2007 notified the veteran of the evidence that had 
been received in support of his claim and provided him with 
yet an additional 60 days to submit more evidence.  The SSOCs 
also discussed the evidence included in the record, provided 
him with the criteria necessary for entitlement to a higher 
disability rating for his service-connected left shoulder 
disability, and provided the reasons why his claim was being 
denied.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the RO decision, and our 
decision herein, did not affect the essential fairness of the 
adjudication and rendered the notice errors non-prejudicial.  
See Vazquez-Flores, supra, at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from April 1993 to 
August 2005, as well as private medical records dated January 
2002 to January 2003.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  He was also 
afforded VA examinations in October 1994, March, July, and 
November 1997, April 2000, March and June 2001, September 
2003, and September 2005.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for residuals of left 
shoulder dislocation was established in September 1986, and 
the RO assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 7804-5201, effective 
April 26, 1986.  At that time, the RO considered service 
medical records (SMRs) which showed the veteran had suffered 
an injury to his left shoulder during service which required 
two subsequent surgical procedures.  The SMRs also showed the 
veteran had limited range of motion in his left shoulder, 
with pain and paresthesia in the area of the surgical 
incision.  

In a November 1992 rating decision, the RO increased the 
veteran's disability rating to 20 percent under DC 5201, 
effective July 2, 1992, based upon a July 1992 VA examination 
report which showed the veteran's range of motion was limited 
to 90 degrees in flexion and abduction and 45 degrees in 
internal and external rotation.  A temporary total rating of 
100 percent was assigned from July 20, 1992, pursuant to 
38 C.F.R. § 4.30, based upon evidence that the veteran 
underwent surgery on his service-connected left shoulder 
disability and required at least one month of convalescence.  
A schedular 20 percent rating was again assigned, from 
September 1, 1992.  

In August 1994, the veteran requested a temporary total 
rating of 100 percent because he had undergone an additional 
surgery on his service-connected left shoulder in July 1994.  
In an August 1994 rating decision, the RO granted a temporary 
total rating of 100 percent from July 21, 1994, pursuant to 
38 C.F.R. § 4.30.  A schedular 20 percent rating was assigned 
from September 1, 1994.  

In October 1994, the veteran was afforded a VA examination to 
determine the current level of severity of his service-
connected left shoulder.  Based on the findings of the 
October 1994 examination, the RO issued a rating decision in 
December 1994, which denied entitlement to an increased 
disability rating for service-connected left shoulder 
disability and also denied entitlement to extension of the 
temporary total rating of 100 percent beyond August 31, 1994.  
The veteran submitted a timely notice of disagreement as the 
December 1994 rating decision, arguing that the temporary 
total rating should be extended because he was still unable 
to use his left shoulder completely.  

In a June 1995 rating decision, the RO granted a temporary 
total rating of 100 percent from March 2, 1995, to May 1, 
1995, pursuant to 38 C.F.R. § 4.30 based upon evidence 
showing the veteran had undergone surgical arthroscopy of the 
service-connected left shoulder in March 1995 and required 
convalescence until May 1995.  

In May 1995, the veteran submitted a timely substantive 
appeal, on VA Form 9, arguing that his service-connected 
disability warranted an increased rating, as well as an 
extension of the temporary total rating assigned from May 
1995.  

In June 1996, the RO issued a rating decision which 
essentially rescinded portions of the August 1994 and June 
1995 rating decisions.  In the June 1996 rating decision, the 
RO extended the temporary total rating of 100 percent 
assigned from July 21, 1994 to January 31, 1994, and assigned 
a schedular 20 percent rating from February 1, 1995.  The RO 
granted an additional temporary total rating of 100 percent 
pursuant to 38 C.F.R. § 4.30, from March 2, 1995 to August 
31, 1995.  A schedular 20 percent rating was assigned from 
September 1, 1995.  

In an August 1996 rating decision, the RO granted a temporary 
total rating of 100 percent from January 11, 1996, pursuant 
to 38 C.F.R. § 4.30, based upon evidence that the veteran 
underwent surgery in January 1996 that required convalescence 
until March 31, 1996.  A schedular 20 percent rating was 
assigned from April 1, 1996.  

Subsequently, the veteran underwent VA examinations in March, 
July, and November 1997.  In a December 1997 rating decision, 
the RO increased the veteran's disability rating to 30 
percent from April 1, 1996, based upon the findings of the 
1997 VA examinations.  In increasing the veteran's rating, 
the RO noted the veteran's service-connected left shoulder 
disability was manifested by recurrent dislocation, marked 
atrophy in the anterior deltoid and pectoralis region, and 
pain with all movement, which the RO determined more nearly 
approximated the 30 percent rating under DC 5201.  In that 
rating decision, the RO also denied entitlement to a 
temporary total rating beyond April 1, 1996.  

However, in a rating decision issued later in December 1997, 
the RO granted a temporary total rating of 100 percent from 
April 1, 1996 to July 31, 1996, based upon evidence which 
showed the veteran had required six months of convalescence 
following the January 1996 surgery.  A schedular 30 percent 
rating was assigned from August 1, 1996, based upon the 1997 
VA examinations.  

In an April 2000 rating decision, the RO granted a temporary 
total rating of 100 percent from January 25, 2000, pursuant 
to 38 C.F.R. § 4.30, based upon evidence that ha had 
undergone surgery on his service-connected left shoulder 
disability in January 2000 and required at least one month of 
convalescence.  A schedular 30 percent rating was assigned 
from August 1, 2000.  

In a June 2000 rating decision, the RO granted another 
temporary total rating of 100 percent from August 1, 2000, to 
January 31, 2001, based upon a medical statement which stated 
that the veteran required eight months of convalescence 
following the January 2000 surgery.  A schedular 30 percent 
rating was assigned from February 1, 2001.  

The veteran asserts that his service-connected left shoulder 
disability warrants a temporary total rating of 100 percent 
beyond February 1, 2001, and a disability rating higher than 
the 30 percent rating currently assigned.  

The veteran did not withdraw his appeal after he was notified 
that his disability rating had been increased to 30 percent.  
In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  Thus, the 
veteran's appeal continues, and the Board will proceed to 
evaluate the veteran's claim to determine whether a 
disability rating higher than 20 percent is warranted prior 
to August 1, 1996, whether a rating higher than 30 percent is 
warranted after August 1, 1996, and whether a temporary total 
rating is warranted beyond January 31, 2001.  

The Board notes the evidence shows the veteran's service-
connected disability affects his left, minor extremity.  
Therefore, the rating criteria provided herein will reflect 
the disability ratings provided for the minor extremity on 
the rating schedule, where appropriate.  

As noted, the veteran's service-connected left shoulder 
disability is currently rated under DC 5201, which provides a 
20 percent evaluation where movement of the minor arm is 
limited at the shoulder level and where movement of the minor 
arm is limited midway between the side and shoulder level.  A 
30 percent evaluation is warranted where movement of the 
minor arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Plate I, indicates that normal flexion and abduction 
of the shoulder is 180 degrees, with the shoulder level 
measured at 90 degrees, respectively, and normal internal and 
external rotation of the shoulder is 90 degrees.  

A.  Entitlement to a rating higher than 20 percent
prior to August 1, 1996

At the outset, the Board notes that, during the appeal period 
prior to August 1, 1996, the veteran was assigned a temporary 
total rating of 100 percent from July 21, 1994, to January 
31, 1995; March 2, 1995, to August 31, 1995; and January 11, 
1996, to July 31, 1996.  As noted above, the temporary total 
ratings correspond to the surgeries and subsequent 
convalescence periods the veteran underwent for his service-
connected left shoulder disability.  As such, the Board's 
analysis will be limited to the evidence dated outside of the 
periods for which a temporary total rating is assigned.  

In this regard, the Board notes there is limited medical 
evidence covering the period in question.  Nonetheless, the 
pertinent evidence of record shows that, following his July 
1994 surgery, the veteran continued to experience limited 
motion in his left shoulder, although the head of the humerus 
was within the glenoid fossa.  See October 1994 VA 
examination report.  At the October 1994 VA examination, the 
veteran demonstrated forward elevation (flexion) to 115 
degrees, abduction to 105 degrees, and internal and external 
rotation to 30 degrees.  

In January 1995, there was no evidence of a rotator cuff tear 
or dislocation and the relationship between the veteran's 
left humeral head and glenoid was well-maintained.  See 
January 1995 radiology reports.  There is no medical evidence 
which documents the veteran's service-connected left shoulder 
disability during February 1995 and there is no other 
evidence of record which shows he manifested symptoms that 
more nearly approximated limitation of motion to 25 degrees 
from the side to warrant a 30 percent rating under DC 5201, 
prior to August 1, 1996.  

Likewise, the evidence dated after the veteran's 
convalescence period following the March 1995 surgery does 
not contain findings which show the veteran manifested 
symptoms to warrant an increased rating to 30 percent under 
DC 5201.  However, a December 1995 X-ray report showed the 
veteran's acromioclavicular joint was normal but had minimal 
degenerative changes in the gleno-humeral joint.  

In this regard, the Board notes that under 38 C.F.R. § 4.71a, 
DC 5003, degenerative arthritis, when substantiated by X-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.

In this case, although the veteran's range of motion at the 
October 1994 VA examination was not of such severity to 
warrant a compensable rating under DC 5201, the 20 percent 
rating assigned for the period prior to August 1, 1996, is 
based upon the limitation of motion he manifested at the July 
1992 VA examination.  Therefore, a separate 10 percent rating 
based upon arthritis manifested by limited motion under DC 
5003 is not warranted as the veteran is currently receiving a 
20 percent rating for limitation of motion.  

The Board has considered the veteran's left shoulder 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 20 
percent prior to August 1, 1996.  However, the veteran has 
never been shown to have ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula.  Therefore, DCs 5200, 5202, and 
5203 are not for application in this case.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scar on his 
left shoulder.  The October 1994 VA examination report 
reflects the veteran had a six inch incisional scar on the 
anterior aspect of his left shoulder, which the examining 
physician noted was "sensitive" to pressure palpitation.  
There is no other evidence of record, dated during the time 
period in question, which contains any clinical findings of 
tenderness or pain associated with the scar, and the veteran 
is not shown to have complained of symptomatology associated 
with the scar.  See VA outpatient treatment records dated 
from August 1994 to August 1996.  In this regard, although 
the October 1994 VA examination report reflects that the 
veteran's scar was sensitive, there are no other clinical 
findings which show the scar is superficial, unstable, or 
causes limited motion in his left shoulder.  Therefore, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805; see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (2005).  

The Board has also considered whether a separate rating is 
warranted for any neurological impairment associated with the 
veteran's service-connected disability.  However, the 
preponderance of the evidence shows the veteran's sensation 
and pulses, and reflexes are intact.  See VA outpatient 
treatment records dated April 1993 to August 2005.  
Therefore, the Board finds there is no basis to award a 
separate disability rating for a neurological impairment 
associated with the veteran's service-connected left shoulder 
disability.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the evidence dated outside of the periods 
for which a temporary total rating is assigned does not 
contain findings which show the veteran's functional 
limitation due to pain.  Nonetheless, the Board notes that, 
at the October 1994 VA examination, the veteran's range of 
motion was limited by pain.  However, because the veteran is 
receiving a 20 percent rating based upon limitation of motion 
under DC 5201, and the findings of the October 1994 VA 
examination do not warrant the 20 percent rating assigned, 
the Board finds that any additional functional limitation the 
veteran experiences in his left shoulder is contemplated in 
the rating current assigned.  As a result, there is 
insufficient evidence to support a rating in excess of 20 
percent based on functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.

In summary, the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
20 percent for service-connected residuals of left shoulder 
dislocation, prior to August 1, 1996.  


B.  Entitlement to a rating higher than 30 percent
from August 1, 1996

As an initial matter, the Board notes that, as of August 1, 
1996, the veteran is receiving the highest possible 
disability rating of 30 percent available under DC 5201.  In 
this regard, the Board notes that the veteran has never been 
shown to demonstrate limited motion in his left arm to 25 
degrees from the side to warrant the 30 percent rating 
currently assigned.  However, the pertinent evidence of 
record shows that, following the convalescence period after 
his January 1996 surgery, the veteran continued to 
demonstrate limited motion with complaints of pain.  See 
October 1996 VA outpatient treatment record; March and July 
1997 VA examination reports.  Significantly, the evidence 
also shows the veteran has marked atrophy in the anterior 
deltoid and pectoralis region.  See November 1996 and October 
1997 outpatient treatment records; July 1997 VA examination 
report.  In increasing the veteran's disability rating to 30 
percent from August 1, 1996, the RO considered the evidence 
which shows the veteran continued to experience recurrent 
dislocations in his left shoulder with marked muscle atrophy 
and complaints of pain, which the RO determined more nearly 
approximated the level of disability contemplated by the 30 
percent rating under DC 5201.  

As the veteran is receiving the highest possible disability 
rating under DC 5201, the Board will consider his service-
connected left shoulder disability under all other 
potentially applicable diagnostic codes.  In this regard, the 
Board notes the only diagnostic codes that will assist the 
veteran in obtaining a disability rating higher than 30 
percent are DC 5200, for ankylosis of scapulohumeral 
articulation, and DC 5202, for other impairment of the 
humerus.  

Under DC 5200, a 30 percent rating is warranted where there 
is intermediate ankylosis of scapulohumeral articulation in 
the minor extremity between favorable and unfavorable.  A 40 
percent rating is warranted where there is unfavorable 
ankylosis of scapulohumeral articulation, with abduction 
limited to 25 degrees from the side in the minor extremity.  
A note to DC 5200 states that ankylosis of scapulohumeral 
articulation is where the scapula and humerus move as one 
piece.  

Under DC 5202, a 20 percent rating is warranted where there 
is recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent rating is warranted where there is 
fibrous union of the humerus; a 50 percent rating is 
warranted where there is nonunion (false flail joint) of the 
humerus; and a 60 percent rating is warranted where there is 
loss of the humerus head (flail joint).  

In evaluating the veteran's claim, the Board notes the 
pertinent evidence does not contain any findings which show 
that his left scapula and humerus move as one piece, with 
abduction limited to 25 degrees from the side, in order to 
warrant the 40 percent rating under DC 5200.  Similarly, 
while the preponderance of the pertinent evidence shows the 
veteran has recurrent dislocations in his left shoulder with 
frequent episodes, the evidence shows that the humeral head 
and glenoid fossa are intact with no evidence of fibrous 
union, nonunion, or loss of the humeral head.  See September 
1996 MRI report; VA X-ray reports dated in March 1997, April 
2002, and August 2005.  Therefore, a rating higher than 30 
percent is not warranted under DCs 5200 or 5202 or any other 
diagnostic code on the rating schedule.  In this regard, we 
note the veteran continues to have degenerative changes in 
his left shoulder.  However, DC 5200, for degenerative 
arthritis, is not for application, as his limitation of 
motion is rated 30 percent disabling under DC 5201.  

The Board has also considered whether an increased rating is 
warranted for any scars associated with the veteran's 
service-connected left shoulder disability.  In this regard, 
the Board notes that the veteran's scar is occasionally 
reported as tender during the time period in question; 
however, the evidence that describes the veteran's scar as 
tender does not contain the additional clinical findings 
needed to properly evaluate the veteran's claim under the 
rating criteria.  Specifically, there is no objective 
evidence of record which shows the veteran's scar is 
superficial, unstable, or causes limited motion.  See VA 
examination reports dated March and July 1997; April 2001 VA 
outpatient treatment record.  Instead, the most recent 
medical evidence of record, the September 2005 VA examination 
report, reflects that the veteran has two scars on his left 
shoulder measuring 18 and 12 cms, which are not adherent to 
deep tissue, do not ulcerate, and are nontender.  See also 
September 2006 addendum to September 2005 VA examination 
report.  Therefore, because the September 2005 VA examination 
report contains the most comprehensive evidence regarding the 
veteran's left shoulder scars, the Board considers the 
September 2005 VA examination report and September 2006 
addendum to be the most competent and probative evidence in 
this regard.  As the most competent and probative evidence of 
record does not contain any subjective or objective evidence 
of symptomatology associated with the scars, DCs 7801 to 7805 
are not for application in this case.  

The Board has also considered whether a separate rating is 
warranted for any neurological impairment associated with the 
veteran's service-connected disability during the time period 
in question.  However, the preponderance of the evidence 
shows the veteran's sensation and pulses, and reflexes remain 
intact.  See VA outpatient treatment records dated April 1993 
to August 2005.  Therefore, a separate disability rating for 
a neurological impairment associated with the veteran's 
service-connected left shoulder disability is not warranted.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board again notes the veteran has consistently complained of 
pain while demonstrating movement of his left shoulder.  At 
the March 2001 VA examination, motion was significantly 
limited to 10 degrees in flexion and abduction, and zero 
degrees in internal and external rotation.  The examining 
physician noted the veteran had virtually no motion in his 
left shoulder and stated that the DeLuca criteria were 
inapplicable, as the veteran was already at his worst.  At 
the most recent VA examination in September 2005, the veteran 
was only able to demonstrate flexion and abduction to 80 
degrees, with any additional motion causing dislocation of 
the shoulder.  The veteran was unable to demonstrate internal 
and external rotation as his shoulder would dislocate with 
any form of movement in these directions.  The September 2005 
examiner noted the veteran's range of motion was limited by 
pain and severe instability, in addition to the dislocations.  
Although the veteran clearly has additional functional 
limitation due to pain, the Board is unable to grant a 
schedular rating higher than 30 percent on this basis because 
the veteran is currently receiving the highest possible 
disability rating under the applicable diagnostic code, e.g., 
DC 5201.  However, as discussed below, the Board finds the 
veteran's service-connected left shoulder disability warrants 
an increased extraschedular rating.  

The governing criteria for the award of an extra-schedular 
rating comstitute a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 

Review of the evidence shows that, in its September 2003 
Remand, the Board requested the RO to schedule the veteran 
for a VA examination to obtain, among other things, an 
opinion whether the veteran's left shoulder disability is 
productive of interference with employment.  The examiner who 
conducted the September 2005 VA examination noted the veteran 
was working as a police officer but was no longer working in 
that capacity, but was looking for a desk job.  The examiner 
noted that the veteran's biggest problem is the frequent 
dislocations, which he reported would dislocate approximately 
two to three times a week, requiring him to relocate it.  In 
September 2006, the VA examiner stated that the veteran 
obviously could not hold a job requiring intense labor, but 
that a sedentary job would be feasible.  

After carefully reviewing the evidence, the Board finds this 
case presents an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the 
September 2005 examination report reflects the veteran was 
unable to maintain his employment as a police officer and, 
although the evidence reflects he was looking for a sedentary 
job, the evidence of record does not show that he was 
successful in finding such employment.  In addition, the 
evidence clearly shows he suffers from recurrent dislocations 
in his left shoulder which require that he present for 
treatment in order to relocate the shoulder.  In this 
context, the Board notes the evidence shows that, from 
January 2001 to January 2006, the veteran presented to the 
emergency room at least 15 times for treatment of left 
shoulder dislocation.  The veteran has reported that his 
shoulder dislocates almost every day and he can usually 
reduce the shoulder himself; however, the evidence clearly 
shows the veteran's left shoulder disability requires 
occasional outpatient medical treatment in addition to the 
numerous surgeries he has undergone to treat his left 
shoulder.  Moreover, the most recent medical evidence of 
record shows the veteran suffers repeated dislocation in his 
left shoulder with certain movement.  At the September 2005 
VA examination, the veteran's flexion and abduction were 
limited and he was unable to demonstrate internal and 
external rotation as his shoulder would dislocate at any form 
of movement in those directions.  In this regard, the Board 
notes the evidence shows the veteran's physicians have 
recommended additional surgery on his left shoulder, but the 
veteran has declined any additional surgical treatment.  See 
May 2001 VA outpatient treatment record.  

In sum, the Board finds the preponderance of the evidence 
shows the veteran's service-connected left shoulder 
disability causes a combination of significant inference with 
employment and necessitated frequent hospitalization, with 
the prospect of further hospitalization.  As a result, after 
resolving reasonable doubt in favor of the veteran, the Board 
finds the preponderance of the evidence supports the grant of 
a separate 10 percent rating, effective February 1, 2001, for 
service-connected residuals of left shoulder dislocation, on 
an extra-schedular basis.  As noted, there is no schedular 
basis on which to grant a disability rating higher than 30 
percent, and the Board finds the evidence presents an unusual 
disability picture to render impractical the application of 
the regular schedular standards.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  The Board finds the separate 10 percent extra-
schedular rating is warranted no earlier than February 1, 
2001, as the evidence does not show significant inference 
with employment or frequent hospitalization to warrant an 
extra-schedular rating prior to that date.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence supports 
the grant of a separate 10 percent extra-schedular rating, 
but no higher, for service-connected residuals of left 
shoulder dislocation, no earlier than February 1, 2001.  All 
reasonable doubt has been resolved in the veteran's favor.  
See Gilbert, 1 Vet. App. at 55.  

C.  Entitlement to a temporary total rating of 100 percent
beyond January 31, 2001

As noted, in June 2000, the RO granted a temporary total 
rating of 100 percent from August 1, 2000, to January 31, 
2001, based upon a medical statement which stated that the 
veteran required eight months of convalescence following the 
January 2000 surgery on his left shoulder.  A schedular 30 
percent rating was assigned from February 1, 2001.  

The veteran asserts that the temporary total rating should be 
extended beyond January 31, 2001, because, although he has 
not undergone additional surgery on his left shoulder since 
2001, a medical professional has stated that he required an 
extra period of convalescence beyond February 2001.  In 
support of his claim, the veteran points to a December 2000 
medical statement from his treating physician.  The veteran 
testified that his physician told him that it would be at 
least 12 to 18 months after the surgery until he would be 
fully able to actually do what he was supposed to do with his 
left shoulder.  

Review of the record reveals that, following the veteran's 
January 2000 surgery, the veteran's physician, Dr. G.Y. 
submitted a written statement in May 2000, which stated that, 
due to the severity of the veteran's left shoulder in May 
2000, he would require convalescence and rehabilitation for 
eight months.  The evidence reflects the veteran underwent an 
additional operation on his left shoulder in November 2000.  
In December 2000, the veteran submitted a written statement 
from his physician, Dr. J.D., which states that the veteran 
would need rehabilitation and convalescence for six months.  

After carefully reviewing the evidence of record, the Board 
finds that the temporary total rating of 100 percent assigned 
under 38 C.F.R. § 4.30 should be extended through June 2001, 
as the December 2000 medical statement reflects that the 
veteran required six months of convalescence after his 
November 2000 surgery.  Although the veteran has testified 
that his physician told him that he would require 12 to 18 
months of convalescence following the November 2000 surgery, 
there is no medical evidence of record which shows that a 
physician prescribed or the veteran required 12 to 18 months 
of convalescence and/or rehabilitation following the November 
2000 surgery.  Therefore, the temporary total rating of 100 
percent should be effective from August 1, 2000, to June 30, 
2001.  The extra-schedular 40 percent rating assigned herein 
shall be effective from the expiration of the temporary total 
rating, on July 1, 2001.  All reasonable doubt has been 
resolved in the veteran's favor.  See Gilbert, 1 Vet. App. at 
55.  


ORDER

Prior to August 1, 1996, entitlement to a disability rating 
higher than 20 percent for service-connected residuals of 
left shoulder dislocation is denied.

As of August 1, 1996, entitlement to a disability rating 
higher than 30 percent for service-connected residuals of 
left shoulder dislocation is denied.

As of February 1, 2001, a separate 10 percent extra-schedular 
rating is granted for service-connected residuals of left 
shoulder dislocation, subject to the laws and regulations 
governing the payment of monetary awards.

A temporary total convalescence rating of 100 percent for 
service-connected residuals of left shoulder dislocation is 
extended to June 31, 2001, subject to the laws and 
regulations governing the payment of monetary awards.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


